UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:March 28, 2010 (Exact name of registrant as specified in its charter) DELAWARE 1-9824 52-2080478 (state or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2treet Sacramento CA95816 (Address of principal executive offices, zip code) Registrant's telephone number, including area code (916) 321-1846 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (l7 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (l7 CFR 240-14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (l7 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits (c)Exhibits Text of press release issued by The McClatchy Company dated April 22, 2010, “McClatchy Reports First Quarter 2010 Earnings.” Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. April 22, 2010 The McClatchy Company By: /s/ Karole Morgan-Prager Karole Morgan-Prager Vice President, General Counsel and Corporate Secretary
